DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 09/22/2020.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 8, and 15 is/are independent claim(s).
Claim(s) 1-20 is/are rejected.
This action has been made NON-FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim(s) 1-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-4, 6, 9-12, 14, and 17-19 of U.S. Patent No. 10,855,577 (hereinafter referred to as Patent '77). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims merely rephrase and omit limitations from the patented claims, where both claim sets have overlapping scope.
As per claim 1, Patent '77 discloses a method comprising: receiving, at a Bit Index Replication (BIER) replicator node that is configured to implement a BIER protocol, a metadata-enabled header that indicates a replicator policy (Patent ’77, claim 1, line(s) 1-5); receiving, at the BIER replicator node and from a data source, a stream packet identifying a service-level cast group address of a service-level cast group (Patent ’77, claim 1, line(s)  6-9); determining that the replicator policy indicates that the stream packet is to be replicated (Patent ’77, claim 1, line(s)  10-11); replicating, via the BIER replicator node, the stream packet according to the BIER protocol to result in two or more replicated stream packets (Patent ’77, claim 1, line(s)  12-13); and transmitting, via the BIER replicator node, the two or more replicated stream packets to receiver nodes that are configured to implement BIER (Patent ’77, claim 1, line(s) 14-17).
As per claim 2, Patent '77 discloses the method of claim 1, wherein the metadata-enabled header comprises an In-situ Operations, Administration, and Maintenance (iOAM) header (Patent ’77, claim 1).
As per claim 3, Patent '77 discloses the method of claim 1, further comprising transmitting, via the BIER replicator node, the two or more replicated stream packets to two or more BIER receiver nodes that are configured to implement BIER (Patent ’77, claim 1).
As per claim 4, Patent '77 discloses the method of claim 1, further comprising: receiving, at a BIER controller node, a query from the data source requesting identification of the BIER replicator node that is responsible for forwarding traffic to an address of the service-level cast group; based on the address of the service-level cast group, identifying the BIER replicator node from among a plurality of other BIER replicator nodes; and transmitting, via the BIER controller node, a response to the data source that provides the identification of the BIER replicator node (Patent ’77, claim 2).
As per claim 5, Patent '77 discloses the method of claim 1, further comprising: receiving, at one or more of the receiver nodes and from one or more of the BIER receiver nodes, a join request indicative of joining the service-level cast group; and transmitting, via the one or more of the receiver nodes and to a BIER controller node that is communicatively coupled to the receiver nodes, one or more update messages indicating the join request (Patent ’77, claim 3).
As per claim 6, Patent '77 discloses the method of claim 5, further comprising, in response to the one or more update messages, transmitting, via the BIER controller, cast information that has been gathered from the receiver nodes to the BIER replicator node and to the data source (Patent ’77, claim 4).
As per claim 7, Patent '77 discloses the method of claim 1, further comprising transmitting policy information derived from the replicator policy to at least one of the receiver nodes (Patent ’77, claim 6).
As per claim 8, Patent '77 discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Patent ’77, claim 9, line(s) 1-4) comprising: receiving, at a Bit Index Replication (BIER) replicator node that is configured to implement a BIER protocol, a metadata-enabled header that indicates a replicator policy (Patent ’77, claim 9, line(s) 5-7); receiving, at the BIER replicator node and from a data source, a stream packet identifying a service-level cast group address of a service-level cast group (Patent ’77, claim 9, line(s) 8-11); determining that the replicator policy indicates that the stream packet is to be replicated (Patent ’77, claim 9, line(s) 12-13); replicating, via the BIER replicator node, the stream packet according to the BIER protocol to result in two or more replicated stream packets (Patent ’77, claim 9, line(s) 14-15); and transmitting, via the BIER replicator node, the two or more replicated stream packets to receiver nodes that are configured to implement BIER (Patent ’77, claim 9, line(s) 16-18).
As per claim 9, Patent '77 discloses the system of claim 8, wherein the metadata-enabled header comprises an In-situ Operations, Administration, and Maintenance (iOAM) header (Patent ’77, claim 9).
As per claim 10, Patent '77 discloses the system of claim 8, the operations further comprising transmitting, via the BIER replicator node, the two or more replicated stream packets to two or more BIER receiver nodes that are configured to implement BIER (Patent ’77, claim 9).
As per claim 11, Patent '77 discloses the system of claim 8, the operations further comprising: receiving, at a BIER controller node, a query from the data source requesting identification of the BIER replicator node that is responsible for forwarding traffic to an address of the service-level cast group; based on the address of the service-level cast group, identifying the BIER replicator node from among a plurality of other BIER replicator nodes; and transmitting, via the BIER controller node, a response to the data source that provides the identification of the BIER replicator node (Patent ’77, claim 10).
As per claim 12, Patent '77 discloses the system of claim 8, the operations further comprising: receiving, at one or more of the receiver nodes and from one or more of the BIER receiver nodes, a join request indicative of joining the service-level cast group; and transmitting, via the one or more of the receiver nodes and to a BIER controller node that is communicatively coupled to the receiver nodes, one or more update messages indicating the join request (Patent ’77, claim 11).
As per claim 13, Patent '77 discloses the system of claim 12, the operations further comprising, in response to the one or more update messages, transmitting, via the BIER controller, cast information that has been gathered from the receiver nodes to the BIER replicator node and to the data source (Patent ’77, claim 12).
As per claim 14, Patent '77 discloses the system of claim 8, the operations further comprising transmitting policy information derived from the replicator policy to at least one of the receiver nodes (Patent ’77, claim 14).
As per claim 15, Patent '77 discloses the One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Patent ’77, claim 17, line(s) 1-4) comprising: receiving, at a Bit Index Replication (BIER) replicator node that is configured to implement a BIER protocol, a metadata-enabled header that indicates a replicator policy (Patent ’77, claim 17, line(s) 5-8); receiving, at the BIER replicator node and from a data source, a stream packet identifying a service-level cast group address of a service-level cast group (Patent ’77, claim 17, line(s) 9-12); determining that the replicator policy indicates that the stream packet is to be replicated (Patent ’77, claim 17, line(s) 13-14); replicating, via the BIER replicator node, the stream packet according to the BIER protocol to result in two or more replicated stream packets (Patent ’77, claim 17, line(s) 15-16); and transmitting, via the BIER replicator node, the two or more replicated stream packets to receiver nodes that are configured to implement BIER (Patent ’77, claim 17, line(s) 17-20).
As per claim 16, Patent '77 discloses the one or more non-transitory computer-readable media of claim 15, wherein the metadata-enabled header comprises an In-situ Operations, Administration, and Maintenance (iOAM) header (Patent ’77, claim 17).
As per claim 17, Patent '77 discloses the one or more non-transitory computer-readable media of claim 15, the operations further comprising transmitting, via the BIER replicator node, the two or more replicated stream packets to two or more BIER receiver nodes that are configured to implement BIER (Patent ’77, claim 17).
As per claim 18, Patent '77 discloses the one or more non-transitory computer-readable media of claim 15, the operations further comprising: receiving, at a BIER controller node, a query from the data source requesting identification of the BIER replicator node that is responsible for forwarding traffic to an address of the service-level cast group; based on the address of the service-level cast group, identifying the BIER replicator node from among a plurality of other BIER replicator nodes; and transmitting, via the BIER controller node, a response to the data source that provides the identification of the BIER replicator node (Patent ’77, claim 18).
As per claim 19, Patent '77 discloses the one or more non-transitory computer-readable media of claim 15, the operations further comprising: receiving, at one or more of the receiver nodes and from one or more of the BIER receiver nodes, a join request indicative of joining the service-level cast group; and transmitting, via the one or more of the receiver nodes and to a BIER controller node that is communicatively coupled to the receiver nodes, one or more update messages indicating the join request (Patent ’77, claim 19).
As per claim 20, Patent '77 discloses the one or more non-transitory computer-readable media of claim 19, the operations further comprising, in response to the one or more update messages, transmitting, via the BIER controller, cast information that has been gathered from the receiver nodes to the BIER replicator node and to the data source (Patent ’77, claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5, 7-8, 10, 12, 14-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20150131658_A1_Wijnands in view of US_20200228446_A1_Geng.
Regarding claim 1, Wijnands discloses a method comprising: receiving, at a Bit Index Replication (BIER) replicator node that is configured to implement a BIER protocol (Wijnands figure 2, paragraphs 40 and 61-62, BIER enabled node 208 can receive multicast data packets from source node 201 via customer edge node 211 and BIER enabled node 206. Bit string is used in BIER protocol), a header (Wijnands paragraphs 112-113, 116-117, BIER header); receiving, at the BIER replicator node and from a data source, a stream packet identifying a service-level cast group address of a service-level cast group (Wijnands figure 2, paragraph 61, “…BIER-enabled node 206 uses the multicast group address and/or source address included in the multicast data packet to access its GMT and select a bit string associated with the multicast group…”); determining that the stream packet is to be replicated (Wijnands paragraphs 35-36, 38, 62, 65); replicating, via the BIER replicator node, the stream packet according to the BIER protocol to result in two or more replicated stream packets (Wijnands figure 2, paragraph 62, “…The result for NBR C is TRUE so BIER-enabled node 208 forwards the multicast data packet to BIER-enabled node 210… The result for NBR E is also TRUE, so BIER-enabled node 208 replicates the multicast data packet and forwards the multicast data packet to BIER-enabled node 216…” Bit string is used in BIER protocol); and transmitting, via the BIER replicator node, the two or more replicated stream packets to receiver nodes that are configured to implement BIER (Wijnands figure 2, paragraphs 40, 54 and 61, the BIER enabled node 208 can replicate and forward the multicast data packets to the customer edge nodes CE1-CE3 via the BIER enabled nodes 210, 214, 216 and 218 correspondingly. And paragraph 39, “…Network 200 includes BIER-enabled nodes 206-218...”), but does not explicitly disclose a metadata-enabled header that indicates a replicator policy, and determining that the replicator policy indicates that the stream packet is to be replicated.
Geng discloses a metadata-enabled header that indicates a replicator policy (Geng fiugre 3b, destination address filed in the IPv6 header, paragraph 104, “…the first function information in the destination address field is the replication function information …”, and paragraphs 131-133, “SRv6 header”, the replication function information is corresponding to the claimed replicator policy), and determining that the replicator policy indicates that the stream packet is to be replicated (Geng paragraph 131, “The replication function information: When a network device receives an SRv6 packet, a destination address in an IPv6 header of the packet matches a network address of the network device, and function information corresponding to the destination address is the replication function information, the network device replicates the packet…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Geng’s the network device replicates the packet based on the replication function information in the header in Wijnands’s system to replicate the packets more efficiently. This method for improving the system of Wijnands was within the ordinary ability of one of ordinary skill in the art based on the teachings of Geng. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wijnands and Geng to obtain the invention as specified in claim 1.

Regarding claim 3, Wijnands and Geng disclose the method of claim 1, and Wijnands further discloses further comprising transmitting, via the BIER replicator node, the two or more replicated stream packets to two or more BIER receiver nodes that are configured to implement BIER (Wijnands figure 2, paragraph 54, “if the membership request indicates that the host wishes to join multicast group G1, the BFER updates a forwarding entry such that any multicast data packets received by the BFER and addressed to multicast group G1 will be forwarded to the host by the BFER.” Therefore, the multicast data packets can be forwarded to the receivers R1-R3 via the customer edge nodes CE1-CE3 correspondingly).

Regarding claim 5, Wijnands and Geng disclose the method of claim 1, and Wijnands further discloses further comprising: receiving, at one or more of the receiver nodes and from one or more of the BIER receiver nodes, a join request indicative of joining the service-level cast group (Wijnands figure 2, and paragraph 47, “When a receiver (e.g., a host, such as host 203 of FIG. 2) wishes to join a multicast group, the receiver sends membership information (e.g., using Internet Group Management Protocol (IGMP)) to the BFER the receiver is coupled to (either directly or indirectly). The membership information identifies the multicast group the host wishes to join and optionally identifies a source associated with the multicast group. In the example of FIG. 2, host 203 can send an IGMP message to CE node 213…”); and transmitting, via the one or more of the receiver nodes and to a BIER controller node that is communicatively coupled to the receiver nodes, one or more update messages indicating the join request (Wijnands figure 2, and paragraph 47, “…CE node 213 can then forward the IGMP message to BIER-enabled node 214. In response to receiving a message indicating a receiver wishes to join a multicast group, the BFER signals its interest in the multicast group identified in the message. This involves, in one embodiment, the BFER sending a membership message to any BFIRs in the network, or to a controller, indicating the BFER's interest in the multicast group”. The MDC 230 is communicatively coupled to the customer edge nodes CE1-CE3 via BIER enabled node 214, 217 and 215 correspondingly).

Regarding claim 7, Wijnands and Geng disclose the method of claim 1, and Geng further discloses further comprising transmitting policy information derived from the replicator policy to at least one of the receiver nodes (Geng paragraph 131, “…the network device replicates the packet, obtains a flow identifier, and searches the packet SRH replication table for an SRH corresponding to the flow identifier. Then, the network device replaces an SRH of the replicated packet with the SRH that corresponds to the flow identifier and that is in the table, updates the destination address field in the IPv6 header to obtain the second packet, and forwards the packet based on the information in a destination address field in an IPv6 header of the second packet”).
Regarding claim 8, Wijnands and Geng disclose the limitations as set forth in claim 1, and further discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Wijnands figure 18, paragraph 131).
Regarding claim 10, Wijnands and Geng disclose the limitations as set forth in claim 3.
Regarding claim 12, Wijnands and Geng disclose the limitations as set forth in claim 5.
Regarding claim 14, Wijnands and Geng disclose the limitations as set forth in claim 7.
Regarding claim 15, Wijnands and Geng disclose the limitations as set forth in claim 1, and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Wijnands figure 18, paragraph 131).
Regarding claim 17, Wijnands and Geng disclose the limitations as set forth in claim 3.
Regarding claim 19, Wijnands and Geng disclose the limitations as set forth in claim 5.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20150131658_A1_Wijnands in view of US_20200228446_A1_Geng and US_20180331933_A1_Song.
Regarding claim 2, Wijnands and Geng disclose the method of claim 1, but do not disclose wherein the metadata-enabled header comprises an In-situ Operations, Administration, and Maintenance (iOAM) header.
Song discloses the metadata-enabled header comprises an In-situ Operations, Administration, and Maintenance (iOAM) header (Song paragraph 64, “…the source edge node may insert the IOAM header 302 into a data packet…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Song’s the source edge node may insert the IOAM header into a data packet in Wijnands and Geng’s system to forward the data packets within the IOAM domain. This method for improving the system of Wijnands and Geng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Song. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wijnands, Geng and Song to obtain the invention as specified in claim 2.
Regarding claim 9, Wijnands, Geng and Song disclose the limitations as set forth in claim 2.
Regarding claim 16, Wijnands, Geng and Song disclose the limitations as set forth in claim 2.

Allowable Subject Matter
Claims 4, 6, 11, 13, 18, and 20 would be allowable if the nonstatutory double patenting rejection to these claims set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471